DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on March 7 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “photoelectric conversion unit “ ,“setting unit”, “amplification factor control unit”, “amplification unit”, “output unit”  in claims 1,  “amplification factor control unit” in claim 2, “first amplification unit” , “second amplification  unit”  in claim 3, “ a first analog to digital conversion unit”, “second analog to digital conversion unit” in claim 4, “output unit” in claim 5, “amplification factor control unit “, “output unit” in claim 6 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to convert…”, “configured to set …”, “configured to generate…”, “configured to output an….”, “ amplification factor control unit sets…” in claim 1, “sets the first amplification factor…” in claim 2, “  generates…” in claim 3, “configured to …” in claim 4,  “further configured to combine…” in claim 5,  “sets the..”, “ averages….: in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
                                           Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
       Claim 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of Itoh (U.S. Patent No. 11297251 B2) in view of McMahon et al.  (US Pub. No.: US 2013/0147979 A1).
        Regarding claim 1, claim 1 is an obvious variant of claim 1 of Itoh. Although the conflicting claims are not identical, they are not patentably distinct from each other. Claim 1 of Itoh teaches everything of claim 1, except for the limitation of “an amplification unit configured to generate plural image signals by amplifying in plurality times the image signal with the set amplification factors; and an output unit configured to output an image signal by combining the generated plural image signals”.
         McMahon et al.  discloses an amplification unit (Para 66; control circuitry can control imaging and functional parameters such as exposure times, trigger times, amplification gain, and black level offset ) configured to generate plural image signals by amplifying in plurality times the image signal with the set amplification factors ( Para  109-118; The analog image information is provided to an AFE 416 that amplifies the analog image information using different amplification gains to create amplified high dynamic range analog image information; a high dynamic range image capture mode in which different amplification gains are applied to the analog image information read out from the pixels in a given focal plane.  Wherein there are plurality of focal planes within in an imager array; therefore there are plurality of image signals generated from multiple focal planes that are read out multiple times after being amplified with different gains) , and an output unit configured to output an image signal by combining the generated plural image signals (Para 127; The application of different amplification gains to the analog image information creates amplified high dynamic range image information that is digitized (489) by one or more ADCs to create high dynamic range digital image data. In addition, one or more additional data bits can be generated to indicate the amplification gain applied to the analog image information prior to digitization. The image data bits and the additional data bits are combined (491) to create high dynamic range light field image data that can be output (492) to an external device.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize read out images signals with different gains by different amplification factors or gains as disclosed in McMahon et al.   for claim 1 of Itoh in order to create images with high dynamic range and improve image quality. 
        Regarding claim 2, claim 2 is an obvious variant of claim 7 of Itoh. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
	Regarding claim 3, the claims of Itoh does not teach all limitation in claim 3.
McMahon et al.  discloses the image capture apparatus according to claim 2, wherein the amplification unit includes a first amplification unit and a second amplification unit (Para 109-117; Fig. 4J;  AFE 416 including two AFE processing channels 420, 422; the AFE processing channel 420, 422 applies an amplification gain to the analog image information  )  and generates, in the second imaging mode, the plural image signals with the first amplification unit using the first amplification factor and with the second amplification unit using the second amplification factor ( Para 117-118; The various AFEs discussed above can be implemented using multiple analog amplifiers that have fixed gains. In several embodiments, the AFEs can utilize programmable gain analog amplifiers and the amplification gain of the programmable gain analog amplifier can be programmed during image data capture. In this way, the imager array can be configured to operate in a standard image capture mode in which a uniform amplification gain is applied to the pixels read out from a given focal plane).
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply different gains or amplification factors separately to the image signals as disclosed in McMahon et al.  for Itoh in order to create images with improved dynamic range and improved quality. 
        Regarding claim 4, claim 4 is an obvious variant of claim 2 of Itoh. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
        Regarding claim 5, claim 5 is an obvious variant of claim 3 of Itoh. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
        Regarding claim 6, claim 6 is an obvious variant of claim 6 of Itoh. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
	Regarding claim 7, the subject matter disclosed in claim 7 is similar to claim 1 of the instant application. Claim 7 is being unpatentable over claim 1 of Itoh (U.S. Patent No. 11297251 B2) in view of McMahon et al.  for the same reasons as set forth in claim 1. 
    
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5, 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by McMahon et al.  (US Pub. No.: US 2013/0147979 A1).
	Regarding claim 1, McMahon et al.   discloses an image capture apparatus  (Para 65; array camera 100) comprising:
        a photoelectric conversion unit (Para 87; photodiodes ） configured to convert an optical image into an image signal;
      a setting unit （Fig.1; Para 68;  Controller130;  the controller provides the imager array with configuration commands that can configure the imager array to capture image data in a standard image capture mode and a high dynamic range image capture mode.  )   configured to set an imaging mode from among plural imaging modes including a first imaging mode ( Para 68; high dynamic range image capture mode) ; 
an amplification factor control unit （Para 66; control circuitry can control imaging and functional parameters such as exposure times, trigger times, amplification gain, and black level offset; ）configured to set a first amplification factor and a second amplification factor based on the set imaging mode (   Para 118; a high dynamic range image capture mode in which different amplification gains are applied to the analog image information read out from the pixels in a given focal plane.   ) ;
an amplification unit  (Para 66; control circuitry can control imaging and functional parameters such as exposure times, trigger times, amplification gain, and black level offset ) configured to generate plural image signals by amplifying in plural times the image signal with the set amplification factors ( Para  109-118;  a high dynamic range image capture mode in which different amplification gains are applied to the analog image information read out from the pixels in a given focal plane.  Wherein there are plurality of focal planes within in an imager array; therefore there are plurality of image signals generated from multiple focal planes that are read out multiple times after being amplified with different gains  ) ; and
an output unit configured to output an image signal by combining the generated plural image signals (  Para 127; The application of different amplification gains to the analog image information creates amplified high dynamic range image information that is digitized (489) by one or more ADCs to create high dynamic range digital image data. In addition, one or more additional data bits can be generated to indicate the amplification gain applied to the analog image information prior to digitization. The image data bits and the additional data bits are combined (491) to create high dynamic range light field image data that can be output (492) to an external device.) ,
wherein the amplification factor control unit sets the first amplification factor and the second amplification factor so that, in the first imaging mode (Para  109-118; ; a high dynamic range image capture mode ) , the first amplification factor and the second amplification factor are different from each other (Para  106; 109-118; Fig 1B; ; a high dynamic range image capture mode in which different amplification gains are applied to the analog image information read out from the pixels in a given focal plane.  Wherein there are plurality of focal planes within in an imager array; therefore, there are plurality of image signals generated from multiple focal planes that are read out multiple times after being amplified with different gains).
	Regarding claim 2, McMahon et al. discloses wherein the plural imaging modes further includes a second imaging mode (Para 118; high dynamic range image capture mode), and the amplification factor control unit sets the first amplification factor and the second amplification factor so that, in the second imaging mode, the first amplification factor and the second amplification factor are identical to each other ( Para 118; the imager array can be configured to operate in a standard image capture mode in which a uniform amplification gain is applied to the pixels read out from a given focal plane).
	Regarding claim 3, McMahon et al. discloses  the image capture apparatus according to claim 2, wherein the amplification unit includes a first amplification unit and a second amplification unit (Para 109-117; Fig. 4J;  AFE 416 including two AFE processing channels 420, 422; the AFE processing channel 420, 422 applies an amplification gain to the analog image information  )  and generates, in the second imaging mode, the plural image signals with the first amplification unit using the first amplification factor and with the second amplification unit using the second amplification factor ( Para 117-118; The various AFEs discussed above can be implemented using multiple analog amplifiers that have fixed gains. In several embodiments, the AFEs can utilize programmable gain analog amplifiers and the amplification gain of the programmable gain analog amplifier can be programmed during image data capture. In this way, the imager array can be configured to operate in a standard image capture mode in which a uniform amplification gain is applied to the pixels read out from a given focal plane).
           Regarding claim 4, McMahon et al. discloses the image capture apparatus according to claim 1, further comprising:
a first analog to digital conversion unit (Para 112-113; ADC 418) configured to perform analog to digital conversion on the image signal amplified by the first amplification unit; and
a second analog to digital conversion unit (Para 112-113; ADC 419) configured to perform analog to digital conversion on the image signal amplified by the second amplification unit (Para 113; each AFE processing channel 420 and 422 includes a dedicated ADC 418 and 419.).
Regarding claim 5, McMahon et al.  discloses The image capture apparatus according to claim 4, wherein the output unit is further configured to combine a first digital image signal resulting from the analog to digital conversion performed by the first analog to digital conversion unit and a second digital image signal resulting from the analog to digital conversion performed by the second analog to digital conversion unit (Para 109; 127;  specific amplification gains are applied to predetermined sets of pixels. In a number of embodiments, the amplification gains are applied to the same analog image information in parallel to provide multiple versions of the analog image information that can be selected for digital conversion and/or digitally converted and selected by a processor for use in the synthesis of a high resolution image.   The image data bits and the additional data bits are combined (491) to create high dynamic range light field image data that can be output).
          Regarding claim 7, the subject matter disclosed in claim 7 is similar to the subject matter disclosed in claim 1; therefore, claim 7 is rejected for the reasons as set forth in claim 1. -
                                             Allowable subject matter 
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome double patenting rejection.
        The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, none of the prior art disclose “wherein the amplification factor control unit sets the first amplification factor and the second amplification factor so that, in the first imaging mode, the first amplification factor and the second amplification factor are different from each other and, in the second imaging mode, the first amplification factor and the second amplification factor are identical to each other, and wherein the output unit averages, in the second imaging mode, the first digital image signal and the second digital image signal” in combination of other limitation in the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
“?:B0056*-/=-0876t5rewqazxcInformation regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO87q`	1- Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696